ORDER
Following the filing of a petition alleging that the respondent Alan J. Bradbury had engaged in conduct meriting public discipline, the respondent and the Director of Lawyers Professional Responsibility have entered into a stipulation. In the stipulation the respondent has admitted that he pled guilty on July 19, 1988, in Ramsey County District Court to a charge of theft of over $2,500. He further admitted the allegations of the petition herein except that he only admitted to a misappropriation of at least $25,000. Respondent also agreed the court can impose, without further hearing or notice, any of the sanctions provided for by Rule 15(a)(l)-(9)> Rules on Lawyers Professional Responsibility, has likewise waived all rights he has under Rule 14, Rules on Lawyers Professional Responsibility to have the petition against
The court, having considered the petition herein, the stipulation, and attached documents NOW ORDERS:
1. That the respondent Alan J. Bradbury is hereby disbarred from the practice of law.
2. That the respondent Alan J. Bradbury shall pay to the Director of Lawyers Professional Responsibility as costs pursuant to Rule 24(a), Rules on Lawyers Professional Responsibility, the sum of $750.